Citation Nr: 1229075	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  08-22 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1964 to November 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for bilateral hearing loss, rated 0 percent, effective December 4, 2006 (date of claim).  The Veteran's claim file is in the jurisdiction of the Houston, Texas RO.  In April 2010 and in February 2012, the case was remanded for additional development.  The Veterans Law Judge who issued the April 2010 and February 2012 decisions is no longer with the Board and the case has been reassigned to the undersigned.  

Also as an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system.  A review of the documents in Virtual VA found that they are either duplicates of evidence in the claims file or are not relevant to the issue on appeal.


FINDING OF FACT

It is not shown that at any time during the appeal period the Veteran had hearing acuity worse than Level I in either ear.  


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.85 Diagnostic Code (Code) 6100, 4.86 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

As the rating decision on appeal granted service connection for bilateral hearing loss and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2008 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating while various supplemental statements of the case (SSOC's), most recently in May 2012, have readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, a January 2007 letter also provided him with general disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured. The RO arranged for  VA audiological evaluations in January 2007, June 2010, and March 2012, and a review of the reports from these examinations shows that they contain sufficient clinical findings and informed discussion fo the pertinent history and features of the disability on appeal.  The March 2012 VA examiner reported on the effect of the Veteran's hearing loss on his occupational functioning and daily activities in accordance with Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Therefore the examinations are adequate for rating purposes.  The Veteran has not identified any pertinent evidence that remains outstanding and in a June 2012 statement indicated that he did not have any more information or evidence to submit to support his claim.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B.  Factual Background

The Veteran's claim seeking service connection for bilateral hearing loss was received on December 4, 2006.  He has been assigned a 0 percent rating for his bilateral hearing loss from that date.  In this regard, the Board notes that the results from audiometry conducted during the Veteran's service are not for consideration herein.  See 38 C.F.R. § 3.400.

On January 2007 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
35
35
45
LEFT
35
30
35
30
35


The average puretone thresholds were 35 decibels in the right ear and 33 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in each ear.  Bilateral mild to moderate sensorineural hearing loss (SNHL) was diagnosed.  The examiner noted the Veteran's functional impairment was difficulty hearing normal conversational speech.  

On June 2010 VA audiological evaluation, puretone thresholds, in decibels were:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
30
35
LEFT
15
30
25
30
30

The average puretone thresholds were 30 decibels in the right ear and 29 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  The Veteran complained of having problems with conversation in noise and of needing to ask people to repeat themselves.  Bilateral mild SNHL was diagnosed.  The examiner did not provide an opinion pertaining to functional impairment caused by the Veteran's hearing loss, nor was one provided in the September 2010 addendum to this opinion.  

A May 2010 VA treatment record shows that the Veteran complained of ringing in his ears.  He also reported that he had lost hearing in his right ear a few days earlier and had to leave work.  On examination the Veteran's right ear canal was noted to have obstructing cerumen impaction.  Carbamide glycerin drops were ordered and the Veteran indicated he would purchase an over the counter irrigating bulb.  

On March 2012 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
30
35
LEFT
20
30
25
20
20

The average puretone thresholds were 30 decibels in the right ear and 24 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in each ear.  A diagnosis of SNHL was given.  The examiner opined that the Veteran's hearing loss would have no impact on his ordinary conditions of life, including his ability to work.  The examiner explained that the Veteran reported hearing difficulty mainly when tinnitus was present, and did not describe specific situational hearing loss.  He also observed that on examination, the Veteran achieved a 92 percent understanding for monosyllables presented to both ears at normal conversational loudness.  This suggested that his hearing was more than adequate for daily communication needs.  

In a statement received in June 2012, the Veteran reported "my ears constantly rings day and night and my hearing is permanently impaired in the process."

C.  Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86 ) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85 (c), and Table VIA.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 decibels or greater.  Another occurs when the puretone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  As will be discussed below, the current 0 percent rating assigned for the Veteran's bilateral hearing loss encompasses the greatest level of hearing impairment shown at any time during the appeal period; accordingly, "staged ratings" are not warranted.

The only audiometry of record suitable for rating purposes is that on January 2007, June 2010, and March 2012 VA audiological evaluations.  On January 2007 VA audiological evaluation, average puretone thresholds were 35 decibels, right ear, and 33 decibels, left ear.  Speech discrimination was 92 percent in each ear.  On June 2010 VA audiological evaluation, average puretone thresholds were 30 decibels, right ear, and 29 decibels, left ear.  Speech discrimination was 94 percent in the right ear and 96 percent in the left ear.  On March 2012 VA audiological evaluation, average puretone thresholds were 29 decibels, right ear, and 23 decibels, left ear.  Speech discrimination was 94 percent in each ear.  Under Table VI, such hearing acuity constitutes Level I hearing in each ear.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a noncompensable rating under Code 6100.  None of the January 2007, June 2010, or March 2012 audiometry shows an exceptional pattern of hearing that would warrant rating the disability under the alternate criteria in Table VIA.  They do show, however, that the Veteran's hearing has improved on each successive audiometric evaluation.

In the Veteran's May 2007 notice of disagreement, he stated that he disagreed with the rating assigned for his bilateral hearing loss because he had been told at a testing center that he had decreased hearing.  The Board notes, however, that a 0 percent rating does not signify that the Veteran does not have bilateral hearing loss.  On the contrary, he has established that he has a bilateral hearing loss disability, and that such disability is related to his active service.  The matter of whether the Veteran has bilateral hearing loss is not in dispute.  Rather the issue at hand is whether the current severity of his hearing loss warrants a compensable rating.  As was explained above, the competent evidence of record (in the form of three VA audiological evaluations conducted during the appeal period) does not show that a compensable rating is warranted.  

Regarding the Veteran's assertions that his hearing impairment is greater than reflected by the 0 percent rating assigned, the Board acknowledges he is competent to testify as to symptoms he experiences, including the presence of hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as a layperson, he is not competent to establish the level of hearing disability by his own opinion.  As was noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in a 0 percent rating.  See Lendenmann, 3 Vet. App. at 349.  

To the extent that the Veteran asserts that he is entitled to an increased rating for his hearing loss because he experiences constant ringing in his ears in addition to the hearing loss (see March 2012 VA audiological evaluation report and June 2012 statement from the Veteran), the Board notes that he has also already established service connection for tinnitus (i.e., ringing in the ears) and that he has been assigned the maximum 10 percent rating for such disability.

Finally, the Board has considered whether referral for extraschedular consideration for any part of the appeal period is indicated.  The evidentiary record does not show any manifestations of, or functional impairment due to, bilateral hearing loss that are not encompassed by the schedular criteria.  In fact, the functional loss noted on January 2007, June 2010, and March 2012 VA audiological evaluations and self-reported by the Veteran, i.e., difficulty hearing normal conversations and needing people to repeat themselves, is fully contemplated by the schedular criteria.  Furthermore, during the March 2012 VA audiological evaluation, it was the examiner's opinion that the Veteran's hearing was more than adequate for daily communication needs and that his hearing loss disability would not have an impact on his ordinary conditions of daily life, including his ability to work.  As there is also no objective evidence, or allegation, suggesting that the schedular criteria are inadequate, the Board finds that the schedular criteria clearly encompass the symptoms and impairment shown and referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  There is also no evidence (or allegation) that the Veteran's bilateral hearing loss has rendered him unemployable or would render him unemployable if he were to seek employment.  Notably, while there was one instance in May 2010 wherein the Veteran reported to his VA treatment provider that he had missed a day of work because he lost hearing in his right ear, this was determined to be related to an obstructing cerumen impaction in his right ear and was treated with ear drops and an over the counter irrigation bulb.  Subsequent treatment records do not show (or suggest) that the Veteran has missed any additional work because of his hearing loss disability, nor has he alleged having employment difficulties because of such disability.  Hence, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A compensable rating for bilateral hearing loss is denied.


____________________________________________
A. ISHIZAWAR
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


